DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Application filed 08/02/2021
The status of the Claims is as follows:
Claims 1-12 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed after the mailing date of the Application on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the following limitations:
	“…a fourth actuator configured to cause the first gripping member to operate to grip and release the first side edge portion, and a fifth actuator configured to cause the second gripping member to operate to grip and release the second side edge portion; and the controller controls the fourth actuator and the fifth actuator such that a gripping member, of the first gripping member and the second gripping member, that is located upstream in a conveyance direction of a conveyor installed at the supply destination of the packaging bag releases the edge portion first, and then the other gripping member that is located downstream releases the edge portion.” (emphasis added)	

It is unclear which structure the limitation “a gripping member” refers. A review of the specification reveals that a gripping member could refer to elements 91, 93 or 95. Further a gripping member could refer to the previously claimed first gripping member or second gripping member, since the limitation “the other gripping member that is located downstream” is included later in the claim. Lastly,  “a gripping member of the first gripping member” is unclear due to the redundant term usage. 

Claim 11 recites the limitation "the other gripping member" in line 10 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATSUMURA et al. (US 20190127100; MATSUMURA).

Regarding Claim 1 Matsumura discloses a bag supply system (10) configured to supply a packaging bag, comprising: 
an opening forming device (21, 22, 23, 24, 25, 26, 27, 28) configured to form an opening at a bag opening of the packaging bag (100); (Fig. 2) (par 45-51) and 
a bag opening device (110) configured to support each of a first side edge portion and a second side edge portion, of the opening formed, in a first direction, the first direction being a direction in which the opening is opened, and open the bag opening by widening the opening in the first direction. (par 43-44; 71-72) (Figs. 2-4)

Regarding Claim 2 Matsumura discloses the invention as described above. Matsumura further discloses the opening forming device (21, 22, 23, 24, 25, 26, 27, 28) forms the opening by sliding the first side edge portion and the second side edge portion of the bag opening relative to one another in a second direction perpendicular to the first direction. (par 45-50; 53-57) (Figs. 1-4)

Regarding Claim 3 Matsumura discloses the invention as described above. Matsumura further discloses the opening forming device comprises a first actuator (23) configured to cause a first friction member (26), which comes into contact with the first side edge portion and causes friction with the first side edge portion, and a second friction member (25), which comes into contact with the second side edge portion and causes friction with the second side edge portion, to move in opposite directions in the second direction. (par 45-50; 53-57) (Figs. 1-4)

Regarding Claim 4 Matsumura discloses the invention as described above. Matsumura further discloses the first actuator comprises a rotary-type motor (par 47); and the opening forming device  (21, 22, 23, 24, 25, 26, 27, 28) comprises a link mechanism configured to, via rotation of the motor, press the first friction member against the second friction member in the first direction and move the first friction member in the second direction relative to the second friction member. (par 53-59; Fig. 4)

Regarding Claim 5 Matsumura discloses the invention as described above. Matsumura further discloses the opening forming device comprises a roller member (31) including the first friction member on an outer circumference of the roller member and supported in a manner allowing rotation about a rotation axis parallel with a third direction orthogonal to the first direction and the second direction; and the first actuator comprises a motor configured to rotate the roller member. (par 52)

Regarding Claim 8 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a first gripping member (110) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state, a second gripping member (110) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, and a third actuator configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 71-72)

Regarding Claim 12 Matsumura discloses a bag supply method for supplying a packaging bag, comprising: forming an opening at a bag opening of the packaging bag; and supporting each of a first side edge portion and a second side edge portion, of the opening formed, in a first direction, the first direction being a direction in which the opening is opened, and opening the bag opening by widening the opening in the first direction. (par 43-51; 68-78)

Regarding Claim 15 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a first gripping member (110) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state, a second gripping member (110) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, and a third actuator configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 71-72)

Regarding Claim 16 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a first gripping member (110) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state, a second gripping member (110) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, and a third actuator configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 71-72)

Regarding Claim 17 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a first gripping member (110) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state, a second gripping member (110) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, and a third actuator configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 71-72)

Regarding Claim 18 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a first gripping member (110) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state, a second gripping member (110) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, and a third actuator configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 71-72)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA (US 20190127100) in view of Noda et al. (US 20190070820; Noda)

Regarding Claim 9 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device (110) 

However Matsumura does not expressly teach the bag opening device includes a moving device configured to move the packaging bag supported in a suspended state by the first gripping member and the second gripping member from a region at or near the opening forming device to a region at or near a supply destination of the packaging bag.

Noda discloses a moving device (4) providing multiple bag opening devices moving through different stations of the bag supply device (Fig. 2) for the purposes of improving the efficacy of the apparatus. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the application to modify the bag opening device taught by Matsumura to include a moving device as taught by Noda since par 40 of Noda suggests that such a modification provides multiple bag opening devices moving through different stations of the bag supply device (Fig. 2) for the purposes of improving the efficacy of the apparatus. 

Regarding Claim 10 Matsumura discloses the invention as described above. Matsumura further discloses a controller (par 81) configured to control the moving device and the third actuator to execute in parallel movement of the packaging bag by the moving device and movement of the first gripping member and the second gripping member by the third actuator. (par 81)

Regarding Claim 11 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a fourth actuator configured to cause the first gripping member to operate to grip and release the first side edge portion, and a fifth actuator configured to cause the second gripping member to operate to grip and release the second side edge portion; and the controller controls the fourth actuator and the fifth actuator such that a gripping member, of the first gripping member and the second gripping member, that is located upstream in a conveyance direction of a conveyor installed at the supply destination of the packaging bag releases the edge portion first, and then the other gripping member that is located downstream releases the edge portion. (par 71-72)

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, 13, 14  the Prior Art does not teach the opening forming device comprises a first holding member configured to hold a first side of the packaging bag in the second direction, and a second holding member  configured to hold a second side of the packaging bag in the second direction, and a second actuator configured to move the first holding member and the second holding member toward and away from one another in the second direction; and the first holding member and the second holding member are each installed with the second friction member and each connected to the first friction member in a manner allowing the first friction member to act against each of the first holding member  and the second holding member in addition to the limitations in independent claims 1 and  any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731